DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on Feb. 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,055,746, 10,206,396 and 10,239,798 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Claim Rejections
The rejection of claims 1-20 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as 
The rejections of:
Claims 1 and 8-9 under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (Photosynthetica, 2002, 404(4), 621-624);
Claims 1, 8-9 and 16 under 35 U.S.C. 103 as being unpatentable over Khan et al. (Photosynthetica, 2002, 404(4), 621-624), in view of Bhatti et al. (US 2009/0105077; published: Apr. 23, 2009);
Claims 1, 8-9 and 17 under 35 U.S.C. 103 as being unpatentable over Khan et al. (Photosynthetica, 2002, 404(4), 621-624), in view of Bais et al. (US 2010/0260735; published: Oct. 14, 2010);
Claims 1, 8-9 and 18 under 35 U.S.C. 103 as being unpatentable over Khan et al. (Photosynthetica, 2002, 404(4), 621-624), in view of Wei (US 2003/0028918; published: Feb. 6, 2003); and
Claims 1, 8-9 and 19 under 35 U.S.C. 103 as being unpatentable over Khan et al. (Photosynthetica, 2002, 404(4), 621-624), in view of Ocamb et al. (US 6,133,196; published: Oct. 17, 2000)
are hereby withdrawn in view of the amendments filed on Feb. 25, 2021; specifically with regards to the deletion of “and/or a plant that grows from said plant seed”.
	The rejections of: 
Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,239,798;
Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,206,396; and 
Claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,055,746
are hereby withdrawn in view of the Terminal Disclaimer filed on Feb. 25, 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Khan et al. (Photosynthetica, 2002, 404(4), 621-624; of record), teach that foliar spray application of CHIT5 (i.e., a chitin pentamer; Seikagaku Kogyo Co.) decreased PN (p < 0.05; net photosynthetic rate) on the first day after application for both the 10-5 and 10-7 M treatments, compared to the control plants (e.g., maize). However, Khan et al. do not teach wherein the plant seed is treated with the claimed chitin oligomer in the claimed concentration.
The prior art is free of any teaching or suggestion of a method of treating a plant seed with the claimed chitin oligomer in the claimed concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617